      Case 1:18-cv-07303-JMF-OTW Document 66 Filed 12/05/19 Page 1 of 1




                            KING L. WU & ASSOCIATES
                                     ATTORNEYS AT LAW

                                                                             December 05, 2019

Hon. Jesse M. Furman
United States Courthouse
40 Foley Square
New York, NY 10007
Courtroom 1105

Dear Honorable Judge Furman,

       I am writing this letter in seeking for the Court’s guidance prior to filing any additional
motion at Plaintiffs’ expense.

       On November 20, 2019, your honor granted Plaintiffs’ motions for sanctions and compel
discovery setting a due date on December 4, 2019 for all Defendants including Defendants’
attorney to cure any discovery deficiency. As of today, Defendant has failed to correct the defects
in discovery and has failed to cure or answer the interrogatory questions. Unquestionably, the
sanctioning against Defendants clearly has no deterrent effect.

        By this letter, Plaintiffs’ attorney respectfully seeks the Court’s advice on how to proceed
from this point forward – filing additional motions for sanctions and compel, motion to default, or
with all due respect, continue relying on the Second Circuit’s position of resolving disputes based
on merits and generously extend Defendants’ discovery due date. Kindly advise.



                                                                     Respectfully submitted,

                                                                     /s/ King Lun Wu, Esq.




                       38-08 Union Street, Suite 10F, Flushing NY 11354
                          Tel.: (718) 888-0618; Fax.: (718) 888-0283
                                  E-Mail: contact@wuesq.com
